                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                    )
STATE OF RHODE ISLAND,              )
                                    )
          Plaintiff,                )         C.A. No. 17-204 WES
                                    )
     v.                             )
                                    )
ATLANTIC RICHFIELD COMPANY et al., )
                                    )
          Defendants.               )
___________________________________)

                              OPINION AND ORDER

WILLIAM E. SMITH, Chief Judge.

       The State of Rhode Island brings this case against various

oil and chemical companies alleging that they collectively caused

the widespread contamination of the State’s waters by a hazardous

gasoline      additive    —   methyl   tertiary   butyl    ether   (“MTBE”).

Defendants move to dismiss 1 the whole of the State’s case, with

limited success. (ECF No. 91).

I.     Background 2

       MTBE    is   a   synthetic   gasoline   additive   that   acts   as   an

oxygenate, increasing gasoline’s oxygen content.             (Compl. ¶¶ 34,

61.)       Oil companies began adding MTBE to gasoline in small doses


       1
      Defendants filed an original motion to dismiss (ECF No. 89),
which they later amended (ECF No. 91). The Court addresses the
amended version, and DENIES the initial one as moot.

       2
       As it must, the Court tells the story as the State has it
in its complaint. Thompson v. Coca-Cola Co., 522 F.3d 168, 172
(1st Cir. 2008).
beginning in the late 1970s.           (Id. ¶ 55.)       These companies

escalated the amount of MTBE they used in the 1990s, after Congress

required an increase in the oxygen content of gasoline sold in

certain markets to combat smog.        (Id. ¶¶ 59–62.)    One of several

options, MTBE soon became the oxygenate du jour, not because it

was more effective or easier on the environment, but because it

was the least expensive to manufacture, and therefore helped the

oil industry turn the biggest profit.          (Id. ¶ 61.)       Gasoline

continued to be laced with a sizable volume of MTBE into the 2000s,

until states began instituting bans on its use like the one the

Rhode Island General Assembly enacted in 2005.         (See id. ¶ 185.)

     The bans materialized as evidence of MTBE’s severe impact on

the environment became too great to ignore.            (Id. ¶¶ 178–82.)

MTBE, it turns out, was the most menacing component of the gasoline

to which it was added:      it is more water soluble and resists

biodegradation   better   than   the    conventional     constituents   of

gasoline; it is a known animal and suspected human carcinogen; and

gives water a turpentine odor and chemical taste, rendering it

unfit for human consumption at concentrations as low as one part

per billion.   (Id. ¶¶ 37–42.)    “In sum,” the State alleges, “when

MTBE is released into the environment, it migrates far[] and fast[]

through soil and groundwater, penetrates deeply into aquifers,

. . . and results in persistent contamination that is costly to

address.”   (Id. ¶ 43.)

                                   2
       Worse is that the oil industry, including Defendants, knew

this about MTBE early on, but instead of alerting the public or

switching to a safer oxygenate, waged an obfuscation campaign,

downplaying the risks it knew about and frustrating government

efforts to learn more.    (Id. ¶¶ 74–176.)     As early as 1980, for

example, certain Defendants learned of a serious incident of MTBE

contamination in Rockaway, New Jersey, followed later in the decade

by MTBE plumes discovered in Maryland and New York.      (Id. ¶¶ 87–

93.)    These episodes fouled the water used by thousands, stalled

residential development, and required the monitoring of regulators

years after the initial contamination event.    (Id. ¶¶ 87–92.)   And

all this before MTBE’s ‘90s heyday.   (Id.)

       The science explaining the persistence of MTBE plumes was

provided in a report authored in 1986 by the Maine Department of

Environmental Protection.    (Id. ¶¶ 94–95.)     The report supplied

evidence of the qualities, listed above, that make MTBE a potent

environmental contaminant, and advised that MTBE be banned or that

gasoline containing it be stored in double-lined tanks.        (Id.)

Industry considered the report’s recommendations not as a way to

prevent future environmental damage, but rather as a “possible

grave concern to the oxygenate producers” among them.    (Id. ¶ 98.)

They publicly assailed the report as “reactionary, unwarranted and

counter-productive,” while internally recognizing the plausibility



                                 3
of — and eventually replicating — its scientific conclusions. (Id.

¶¶ 99, 102.)

     The federal government had suspicions of its own in the 1980s

that MTBE might be a danger to the environment, and recommended

further testing be done.    (Id. ¶¶ 111–14.)   Industry again sensed

a threat, and in a concerted effort to assuage government concerns

with disinformation, formed what they called the “MTBE Committee.”

(Id. ¶¶ 112, 115–16.)      One of the Committee’s first orders of

business was to submit written comments regarding MTBE to the

Environmental Protection Agency (“EPA”).       (Id. ¶¶ 117, 120–21.)

By then aware of the plumes on the East Coast and the work done by

the Maine Department of Environmental Protection sounding the

alarm bells about MTBE, the Committee wrote to the EPA in 1987

that “there is no evidence that MTBE poses any significant risk of

harm to health or the environment, that human exposure to MTBE and

release of MTBE to the environment is negligible, . . . and that

testing is therefore not needed.”      (Id. ¶¶ 120–21 (alteration

omitted).)     In fact, wrote the Committee, “requiring long term

testing of MTBE will have a significant adverse environmental and

economic impact,” because such testing would slow demand for what

they assured the EPA was an environmentally sound product.      (Id.

¶ 121.)   These and other efforts by industry were effective in

convincing the EPA to delay testing on the effects of MTBE, which

paved the way for the ramp up in production that occurred after

                                  4
amendments to the Clean Air Act passed in 1990.               (See id. ¶¶ 126,

137, 146.)

     Throughout the 1990s and into the 2000s, Defendants helped

sustain the bull market in MTBE by continuing to feed the EPA what

they knew were half-truths about MTBE’s propensity to hurt the

environment.        (Id. ¶¶ 171–72.)         As late as 1994, an industry

representative wrote that there was “no basis to question the

continued use of MTBE.”         (Id. ¶ 171.)           And when, in 1996, the

efficacy of MTBE as a groundwater contaminant could no longer be

denied, an oil trade association invented a clever bit of spin,

writing that MTBE’s special powers of adulteration allow it to

“serve   as    an    early   indicator       of    gasoline   contamination   in

groundwater, triggering its cleanup and remediation.”                  (Id. ¶¶

173–74.)   Pollution as public service.              (See id.)

     Demand for MTBE was so great by the mid-1990s that the amount

of it produced in the United States was eclipsed by only one other

organic compound.      (Id. ¶ 177.)      And more than a negligible amount

ended up in the country’s water:                  the United States Geological

Survey reports that MTBE is the second-most detected chemical in

groundwater, and has found MTBE-contaminated wells across the

country, including in 20 percent of aquifers where MTBE was once

prevalent in gasoline.        (Id. ¶¶ 178–80.)          Data such as these led

to the EPA announcing that MTBE “has caused widespread and serious



                                         5
contamination,” representing a “threat to the nation’s drinking

water resources.”     (Id. ¶ 180.)

       Rhode Island did not escape the scourge.                (See id. ¶¶ 183–

89.)    By predictable leaks and spillage up and down the gasoline

distribution     chain,     as   well       as   inevitable     mishandling   by

consumers,     MTBE   has   contaminated         groundwater    in   the   state,

including public and private drinking water supplies.                (Id. ¶¶ 35–

36, 183.)      Despite the state-wide ban on MTBE, contamination

continues to spread as MTBE slithers its way across Rhode Island’s

water table.    (Id. ¶¶ 184, 186.)          This suit is the State’s attempt

to secure compensation from those it avers are responsible for the

havoc MTBE has wreaked in the state.              (Id. ¶¶ 11, 189, 192–296.)

Its hopes for doing so hang on the fate of the nine causes of

action it asserts — all of which Defendants claim are wanting as

a matter of law.

II.    Discussion

       The Court treats below the issues raised in Defendants’ motion

to dismiss seriatim, keeping in mind that to survive, the State’s

Complaint “must contain factual allegations that ‘raise a right to

relief above the speculative level, on the assumption that all the

allegations in the complaint are true . . . .’”                Pérez–Acevedo v.

Rivero–Cubano, 520 F.3d 26, 29 (1st Cir. 2008) (quoting Bell Atl.

v. Twombly, 550 U.S. 544, 555 (2007)).



                                        6
       Before doing so, though, it is worth highlighting at the

outset that the Court decides this case sitting in diversity, and

must therefore apply Rhode Island substantive law when such exists.

Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).            On issues state

law has yet to settle, the Court’s task is to predict how the Rhode

Island Supreme Court would resolve them were it asked.           See Butler

v. Balolia, 736 F.3d 609, 612–13 (1st Cir. 2013).             Prediction of

this sort requires the Court to “consult the types of sources that

the [Rhode Island Supreme Court] would be apt to consult, including

analogous opinions of that court, decisions of lower courts in the

state,      precedents   and   trends   in   other   jurisdictions,    learned

treatises, and considerations of sound public policy.”                 Id. at

613.   Special attention may be given to “sources cited approvingly

by the [Rhode Island Supreme Court] in other opinions.”               Id.

       A.     Notice

       Defendants first argument is that the State’s complaint fails

to meet the notice pleading standard set by Federal Rule of Civil

Procedure 8, which requires complaints to contain “a short and

plain statement of the claim showing that the pleader is entitled

to relief.”      Fed. R. Civ. P. 8(a)(2).      They would have liked it if

the State had provided specifics about contamination sites, such

as when exactly they came to be and where they are located.

       Their argument, however, assumes a pleading standard above

where the law has it.           “Specific facts are not necessary” to

                                        7
satisfy Rule 8.         Erickson v. Pardus, 551 U.S. 89, 93 (2007).

Moreover, “[d]ismissal for noncompliance with Rule 8 is usually

reserved for those cases in which the complaint is so confused,

ambiguous,     vague,    or   otherwise         unintelligible       that   its   true

substance, if any, is well disguised.”                   Sayied v. White, 89 F.

App’x 284, at **1 (1st Cir. 2004) (alteration and quotation marks

omitted).      The State’s accusations, outlined above, are precise

enough to allow Defendants to fashion a response.                     Cf.   Calvi v.

Knox   Cty.,   470   F.3d     422,   431       (1st   Cir.   2006)    (holding    that

plaintiff sufficiently plead a Section 1983 excessive-force claim

where she alleged that “with reckless and deliberate disregard for

her rights, [defendant police officer] physically abused her and

treated her cruelly and callously, using force far in excess of

that necessary under the circumstances.” (alteration and quotation

marks omitted)).        This argument fails.

       B.   Standing

       Defendants next say that the State has not met its burden to

prove it has Article III standing to bring this suit.                         At the

motion-to-dismiss stage, this burden requires plaintiff to plead

facts which, taken as true, plausibly establish that plaintiff has

suffered injury in fact, traceable to the challenged conduct, which

is likely to be redressed upon winning in court.                     Hochendoner v.

Genzyme Corp., 823 F.3d 724, 731 (1st Cir. 2016). Defendants’

plaint regards the first of these requirements.

                                           8
     To plead injury in fact, the State must demonstrate that what

it has suffered is “both concrete and particularized and actual or

imminent, not conjectural or hypothetical.”          Id. (quotation marks

omitted).    The State’s allegation that waters in which it has an

interest have been polluted by a possible human carcinogen due to

Defendants activities pleads a plausible injury in fact.            (Compl.

¶¶ 2–11, 48.); cf., e.g., Duke Power Co. v. Carolina Envtl. Study

Grp., Inc., 438 U.S. 59, 73-74 (1978) (“Certainly the environmental

and aesthetic consequences of the thermal pollution of the two

lakes in the vicinity of the disputed power plants is the type of

harmful effect which has been deemed adequate in prior cases to

satisfy the ‘injury in fact’ standard.”).

     Parroting their notice argument, Defendants claim the State

has not provided them specific information about when and where

contamination occurred.       Defendants again ask for too much too

soon:   “[a]t the pleading stage,” the Supreme Court explained,

“general    factual   allegations      of   injury   resulting   from   the

defendant’s conduct may suffice, for on a motion to dismiss we

presume that general allegations embrace those specific facts that

are necessary to support the claim.”             Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992) (modification and quotation

marks omitted).

     The    State   also   plausibly   pleads   imminent   future   injury.

Imminence is “a somewhat elastic” part of the standing doctrine

                                       9
whose purpose “is to ensure that the alleged injury is not too

speculative for Article III purposes — that the injury is certainly

impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)

(emphasis and quotation marks omitted).          The State’s allegations

concerning MTBE’s behavior once in the ground — specifically its

tendency to mix with water and its resistance to biodegradation

(Compl. ¶ 52) — plausibly demonstrate that further injury from the

chemical is certainly impending.

      C.    Causation

      Moving to the substance of the State’s claims, Defendants

argue the first six — all sounding in common-law tort — should be

dismissed for failure to plead causation.         Indeed, their charge is

not only that the State has failed to plead causation, but that it

has   pleaded   proof   of   causation    in   this   case   is   a   physical

impossibility.    The Court holds that although the State’s facts as

to causation are peculiar, they are nevertheless ones the Rhode

Island Supreme Court would find, if asked, support a favorable

ruling for the State on that element.

      The pertinent facts are these:       MTBE is fungible.      (Id. ¶ 44–

45.) Any particular molecule of the substance is indistinguishable

from any other.    (Id.)     The same is true of MTBE-tainted gasoline.

(Id.)      Therefore, when some volume of MTBE is found in the

environment, chemical tests attempting to trace it back to its

source always will be in vain.       (Id. ¶ 47.)      Moreover, because of

                                     10
the way Defendants set up their supply chain, MTBE-tainted gasoline

was untraceable even before it crossed state lines: the various

gasoline producers do not keep separate their respective products

from one end of the supply chain to the other.                        (Id. ¶ 46.)

Instead, once refined, gasoline from multiple producers is blended

en route to the pump.       (Id.)    So even taking a step further up the

chain of causation — from running chemical tests on MTBE molecules

found contaminating the environment to identifying a particular

leak from which the MTBE sprang — would do the State no good in

identifying the responsible party.           (Id. ¶¶ 46–47.)           Turtles all

the way up, as far as the State can tell.             (See id.)

      Which creates an ostensible problem for the State’s case.

The   Rhode   Island     Supreme    Court   has   held    that,      generally,   a

successful      tort   plaintiff     must   establish         that    the   alleged

tortfeasor caused the harm suffered.              See State of R.I. v. Lead

Indus. Ass’n, 951 A.2d 428, 450-51 (R.I. 2008).                      This requires

proof that “the harm would not have occurred but for the act and

that the harm was a natural and probable consequence of the act.”

Almonte v. Kurl, 46 A.3d 1, 18 (R.I. 2012) (quotation marks

omitted).     Implicit in this requirement is that when there are

multiple defendants and multiple harms, the plaintiff must plead

and eventually prove by a preponderance facts matching harms to

defendants.     See Clift v. Vose Hardware, Inc., 848 A.2d 1130, 1132

(R.I.   2004)    (“The   identification     element      of    causation-in-fact

                                       11
requires    the   plaintiff   to    establish   a   sufficient   connection

between the product and its alleged manufacturer or supplier.”

(quotation marks omitted)).

     Sometimes     this   requirement      is   discussed   in   terms   of

“apportion[ing] . . . harm to causes,” as in the Restatement

(Second) of Torts: “[d]amages for harm are to be apportioned among

two or more causes where (a) there are distinct harms, or (b) there

is a reasonable basis for determining the contribution of each

cause to a single harm.”           Restatement (Second) of Torts § 433A

(Am. Law Inst. 1965).     As a constituent of legal cause, the burden

to apportion the harm is usually plaintiff’s.          Id. § 433B(1).    And

although “circumstantial evidence may be used to establish the

identity of the manufacturer or the seller of a defective product,

such evidence must establish that it is reasonably probable, not

merely possible, that the defendant was the source of the offending

product.”    Clift, 848 A.2d at 1132–33 (quotation marks omitted)

(affirming summary judgment for defendants where “there was no

competent evidence connecting defendants to the bungee cord that

injured [plaintiff]”).     “Mere speculation, guess, or conjecture is

insufficient to establish identification.”          Id. at 1132; see also

Martinelli v. Hopkins, 787 A.2d 1158, 1169 (R.I. 2001) (“[T]he

causal connection between negligence and a plaintiff’s injury must

be established by competent evidence and may not be based on

conjecture or speculation . . . .” (quotation marks omitted)).

                                      12
        Defendants are right that application of these precedents

with blinders on would have the State pleading itself out of court

on its tort claims.          And all for owning up to the fact that MTBE

contamination is — on account of its chemical makeup and the way

Defendants have designed the relevant supply chain — virtually

untraceable, and the harm it has allegedly caused unapportionable.

Facing    this     same   conundrum     over    a   decade   ago,   Judge    Shira

Scheindlin found it “contrary to New York’s law and public policy

that the defendants would be able to escape all liability by the

expedient     of     contaminating      New     York’s    environment       in   an

undifferentiated mass.” In re Methyl Tertiary Butyl Ether (“MTBE”)

Prods. Liab. Litig., 980 F. Supp. 2d 425, 456 (S.D.N.Y. 2013)

(describing her ruling in In re Methyl Butyl Ether (“MTBE”) Prods.

Liab. Litig., 591 F. Supp. 2d 259 (S.D.N.Y. 2008)).                   This Court

finds    similarly    with    respect    to    Rhode   Island:      the   relevant

holdings of the state’s supreme court suggest that to shield

tortfeasors from liability because they had the foresight (or luck)

to pollute without demarcation would be contrary to Rhode Island

law and policy.

     The Restatement (Second) of Torts — on which the Rhode Island

Supreme Court often relies — makes two exceptions to the general

rule stated above that it is the tort plaintiff’s burden to

apportion harm.       See      Restatement (Second) of Torts § 433B(2)–

(3) (Am. Law Inst. 1965).          One of these is where the actions of

                                        13
multiple defendants have combined to harm the plaintiff in such a

way that fairness dictates the job of apportionment should fall to

the defendants.      Id. at § 433B(2).         The paradigmatic case for the

exception is “the pollution of a stream by a number of factories

which discharge impurities into it”:                     the Restatement authors

illustrate     the   point   with   a   hypothetical         where   A,    B,   and   C

negligently allow water to escape their land and flood D’s farm;

“[i]n D's action against A, B, and C, or any of them, each

defendant,” the authors articulate, employing the exception, “has

the   burden    of   proving   the      extent      to    which    his     negligence

contributed to the damage caused by the flood, and if he does not

do so is subject to liability for the entire damage to the farm.”

Id. cmt. c–d, illus. 7.

      The    Restatement     explains        that    “[t]he       reason    for   the

exceptional rule placing the burden of proof as to apportionment

upon the defendant or defendants is the injustice of allowing a

proved wrongdoer who has in fact caused harm to the plaintiff to

escape liability.”      Id. cmt. d.      And this “merely because the harm

which he has inflicted has combined with similar harm inflicted by

other wrongdoers, and the nature of the harm itself has made it

necessary that evidence be produced before it can be apportioned.”

Id.   The authors conclude, “As between the proved tortfeasor who

has clearly caused some harm, and the entirely innocent plaintiff,



                                        14
any hardship due to lack of evidence as to the extent of the harm

caused should fall upon the former.”            Id.

     This sentiment is echoed by a second source in this area —

another the Rhode Island Supreme Court regularly consults, and

indeed recognizes as a “venerable” and “leading treatise” — Prosser

and Keeton on Torts.     Almonte, 46 A.3d at 21; Lead Indus., 951 A.2d

at 451.   Applying an exception to the identification requirement

“seems a very desirable solution,” the authors there write, “where

negligence on the part of . . . defendants is clear, and it is

only the issue of causation which is in doubt, so that the choice

must be made between letting loss due to failure of proof fall

upon the innocent plaintiff or the culpable defendants.”                 W. Page

Keeton et al., Prosser & Keeton on Torts 271 (5th ed. 1984); see

also id. at 350 (“The courts quite reasonably have been very

liberal   in    permitting    the   jury   to    award      damages   where    the

uncertainty as to their extent arises from the nature of the wrong

itself,   for   which   the   defendant,    and       not   the   plaintiff,   is

responsible.”).     And yet another whisperer of Rhode Island law,

Professor John Henry Wigmore, see, e.g., State v. von Bulow, 475

A.2d 995, 1004 (R.I. 1984), has noted “the unfairness of putting

on the injured party the impossible burden of proving the specific

shares of harm done by each” in such a situation.                     John Henry

Wigmore, Joint Tortfeasors and Severance of Damages, 17 Ill. L.

Rev. 458, 458 (1923).

                                     15
        The exception and its justification are not strangers to Rhode

Island, either.        This Court adopted it applying state law in

D’Ambra v. United States, 396 F. Supp. 1180, 1185-86 (D.R.I. 1973).

There, plaintiff mother sued the federal government to recover for

injuries sustained after witnessing her four-year-old son run over

by a United States mail truck.             Id. at 1180–81.      The Court found

the driver negligent, but that no evidence had been produced as to

how much of the mother’s subsequent “psychoneurosis” had been

caused by witnessing the incident (for which the law recognized a

cause of action) as opposed to how much had been caused by the

death of her child (for which the law provided no relief).                  Id. at

1181, 1186.       Predicting Rhode Island law would adopt the exception

to apportionment contemplated here, the Court held that “the burden

of   proof   of    allocation   of    injury   should   clearly       be   on   [the

defendant driver] and not the innocent plaintiff,” and because the

defendant had provided no evidence for apportionment, that “the

defendant [was] liable for the entire psychoneurosis.”                      Id. at

1186.

      Defendants here point out, and it is true, that the Rhode

Island    Supreme    Court   has     on   occasion   declined    to    shift     the

apportionment burden. See, e.g., Almonte, 46 A.3d at 23–28; Gorman

v. Abbott Labs., 599 A.2d 1364, 1364 (1991).             But these cases are

readily distinguishable.             In Almonte, for example, the court

refused to shift the burden of proving causation in a wrongful

                                          16
death case involving medical malpractice — failure to civilly

commit — that resulted in suicide.           Almonte, 46 A.3d at 23–28.        It

did so for two reasons, neither of which is present in this case:

first, the court felt that granting plaintiff a presumption on

causation would undo the balance the General Assembly had struck

in the commitment statute between “the constitutional rights of

individual      patients    and   the   state’s      interest   in    committing

patients should it be necessary.”            Id. at 26.    Second, it held —

after surveying other states to find that plaintiffs in several

had “succeeded in establishing evidence of causation . . . in a

case involving the eventual suicide of a physician’s patient” —

that   “the    traditional    negligence     causation    standard     does    not

represent an insurmountable barrier to recovery” in these cases.

Id. at 27 & n.25.           The State’s case here is different — and

importantly so — in that the facts as pleaded do plainly erect a

barrier of this sort.

       The State is also in a position distinct from that of the

plaintiff in Gorman, who was injured by the drug diethylstilbestrol

(“DES”).      See 599 A.2d at 1364.     The Gorman court declined to ease

the causation standard as the California Supreme Court had done in

its landmark DES case, Sindell v. Abbott Labs., 26 Cal.3d 588,

610-13   (1980).      Id.     The   typical    DES    complaint      was   against

defendants who sold DES to plaintiff’s mother as an antidote to

miscarriage, but whose only effect was to cause plaintiff terrible

                                        17
disease later in life.           See, e.g., Sindell, 26 Cal.3d at 593–95.

Because of the considerable time that had elapsed between when the

mother   ingested     DES   and    when     the   signs    of   illness    manifest,

plaintiff could not identify the manufacturer of the pills her

mother   had   taken.       Id.   at   600–01.       The     court   in    Sindell    —

recognizing    that      “advances     in    science      and   technology       create

fungible goods which may harm consumers and which cannot be traced

to any specific producer” — shifted the burden of identification

onto the defendants, who, if plaintiff could prove the rest of her

case, would be liable for any judgment against them according to

their share of the DES market at the time of injury.                      Id. at 610–

13.

      The respective positions of DES plaintiffs and the State in

this case are distinct:          the former were allegedly injured by one,

and only one, DES dealer, but could not determine by which; the

latter was allegedly injured by each of the MTBE dealers, but

cannot determine by how much.          As the court said in Sindell, “There

may be a substantial likelihood that none of the five defendants

joined in the action made the DES which caused the injury, and

that the offending producer not named would escape liability

altogether.”       Id. at 603.    That is not the situation here.            Sindell

would be inapt precedent even had Gorman come out the other way.

      Not   only    do   these    cases     not   squarely      address    the   issue

presented here, the trend in those that do is overwhelmingly to

                                          18
allow plaintiffs to prove causation using an alternative approach.

See, e.g., State of New Hampshire v. Exxon Mobil Corp., 126 A.3d

266,   297–98   (N.H.    2015);   In   re:   Methyl    Tertiary    Butyl    Ether

(“MTBE”)   Prods.    Liab.   Litig.,    379    F.    Supp.   2d   348,    379–441

(S.D.N.Y. 2005).        Judge Scheindlin, for instance, who presided

over multi-district MTBE litigation for more than a decade, was

set the daunting task of predicting whether the law in each of 15

states would countenance modification to the standard causation

requirement. In re: Methyl Tertiary Butyl Ether (“MTBE”) Prods.

Liab. Litig., 379 F. Supp. 2d at 362–63.               And in each she found

the state’s highest court would do so.               Id. at 379–441.       One of

these states was New Hampshire whose supreme court — after the

attorney   general      successfully   moved    to    remand,     State   of   New

Hampshire v. Hess Corp., 20 A.3d 212, 214 (N.H. 2011) — had the

opportunity to check Judge Scheindlin’s homework, Exxon Mobil, 126

A.3d at 297–98.         She passed:     the New Hampshire Supreme Court

agreed that using an expanded causation theory was appropriate in

the case of MTBE contamination, where plaintiffs would otherwise

“be left without recourse due to impossible burdens of proof.”

Exxon Mobil, 126 A.3d at 297.

       Echoing Justice Cardozo, ever a trusted adviser to the state’s

jurists, see, e.g., Air Distrib. Corp. v. Airpro Mech. Co., 973

A.2d 537, 541 n.6 (R.I. 2009); Presley v. Newport Hosp., 365 A.2d

748, 755 (R.I. 1976), the Rhode Island Supreme Court observed that

                                       19
“[f]ew rules in our time are so well established that they may not

be called upon any day to justify their existence as means adapted

to an end.”       Silva v. Silva, 446 A.2d 1013, 1016 (R.I. 1982)

(quoting Benjamin N. Cardozo, The Nature of the Judicial Process

98 (1921)).      The court in that case abrogated a decades-old rule

that immunized immediate family members from tort suits against

one   another,    remarking   that   “the   principles   underlying   the

doctrine no longer have any validity.”        Silva, 446 A.2d 1015–17.

What this Court predicts of the Rhode Island Supreme Court here is

something much more conservative:         not an abrogation of a time-

honored principle, but simply the adaptation of one to suit the

extraordinary circumstances of this case.           As Justice Cardozo

wrote, “Every new case is an experiment; and if the accepted rule

which seems applicable yields a result which is felt to be unjust,

the rule is reconsidered.”     Cardozo, supra, at 22.

      The rule, then, for this case — portended by “the types of

sources that the [Rhode Island Supreme Court] would be apt to

consult,” Butler, 736 F.3d at 613 — is as follows:          the State is

to be held to the traditional burdens on every element of its tort

claims except for that of apportioning harm.        The latter will be

Defendants’ to bear, if the State does its part.         The Court leaves

for another day a decision on what happens if Defendants are unable

to find a reasonable basis upon which to divvy damages.               The

Restatement’s position is that this would mean Defendants are

                                     20
jointly and severally liable for the whole of them.                   Restatement

(Second)   of    Torts   §   433B   cmt.      d.    Those   authors,    however,

speculated      that   where     there     are     myriad   alleged    polluters

“hold[ing] each of them liable for the entire damage because he

cannot show the amount of his contribution may perhaps be unjust.”

Id. cmt. e.

     To be clear, the Court does not endeavor to substitute one

injustice for another.         Each Defendant will have an opportunity to

exculpate itself by showing that any MTBE found polluting Rhode

Island could not have been its responsibility — either because the

Defendant was not connected to the MTBE that entered Rhode Island,

or was but not during the relevant time period, or for some other

reason.    In due course, the Court will have an opportunity to

consider potential comparators, including the apportionment scheme

blessed by the New Hampshire Supreme Court in Exxon Mobil, 126

A.3d at 291–99, and those applied by Judge Scheindlin in In re:

Methyl Tertiary Butyl Ether (“MTBE”) Prods. Liab. Litig., 591 F.

Supp. 2d at 265–69, and In re Methyl Tertiary Butyl Ether (“MTBE”)

Prods. Liab. Litig., 980 F. Supp. 2d 425, 456–58 (S.D.N.Y. 2013).

     The Defendants broadside against the State’s common-law tort

claims fails for the reasons cited.

     D.    Strict Liability for Failure to Warn

     The State alleges the Defendants breached their duty to warn

about the dangers of MTBE.            Rhode Island law provides that a

                                         21
product seller must warn consumers of the reasonably foreseeable

dangers associated with the use of its product.                     See Thomas v.

Amway Corp., 488 A.2d 716, 722 (R.I. 1985).                 Defendants quibble

that though they may have had a duty to warn private citizens who

used their product, there is no similar duty running to the State

and its employees.            The Court, though, finds no support for

Defendants’      proposed        distinction    between   private    persons   and

public entities.          Insofar as the State used or consumed gasoline

containing MTBE, it has the same right as a private party to be

warned    by    sellers     of    their   products’   reasonably      foreseeable

dangers.       See In re Methyl Tertiary Butyl Ether (“MTBE”) Prods.

Liab. Litig., 725 F.3d 65, 123 (2d Cir. 2013) (“We reject Exxon's

suggestion that, as a categorical matter, neither the City nor the

public are reasonably foreseeable users of gasoline containing

MTBE, and therefore that Exxon owed the City and the gasoline-

using public no duty to advise them of the hazards of use.”).                   In

other words, the fact that Defendants may also have had a duty to

warn others does not vitiate its duty to warn the State to the

extent it was a consumer.           For now, as pleaded, this count stands.

     E.        Nuisance

     Defendants       target       next   the   State’s   public     and   private

nuisance claims.          Their contention is that these claims must be

dismissed pursuant to the Rhode Island Supreme Court’s decision in

State v. Lead Indus. Ass’n, 951 A.2d 428 (R.I. 2008).                      In that

                                          22
case,   the    State’s     attorney   general    brought     suit   against     the

manufacturers of lead pigment used in paint that had allegedly

caused widespread injury to children in Rhode Island. Id. at 437-

38, 440.     On appeal, the court reversed a verdict for the State on

its public-nuisance theory.           Id. at 435.

      Lead    Industries     contains    considerable      discussion      of   the

history and present-day application of public nuisance.                    Id. at

443–53.       That   discussion   makes      abundantly    clear    that     public

nuisance has old roots that are still alive and well.                  Id.      This

Court need not retrace them to state the basics: the attorney

general has authority to bring a public-nuisance claim, which is

one   against    “behavior     that    unreasonably    interferes      with     the

health, safety, peace, comfort or convenience of the general

community,” whose elements are “(1) an unreasonable interference;

(2) with a right common to the general public; (3) by a person or

people with control over the instrumentality alleged to have

created the nuisance when the damage occurred; and (4) causation.”

Id. at 445–46, 452–53.

      The court’s inquiry in Lead Industries into what constitutes

interference with a public right leaves no doubt that the State’s

complaint here identifies one.               Widespread water pollution is

indeed a quintessential public nuisance.             See id. at 444 (“By the

fourteenth      century,     courts    began    to   apply    public    nuisance

principles to protect rights common to the public, including

                                        23
roadway safety, air and water pollution, disorderly conduct, and

public health.” (alteration and quotation marks omitted)).                    The

State has also alleged the requisite control, unlike in Lead

Industries, where the court wrote that “[f]or the alleged public

nuisance to be actionable, the state would have had to assert that

defendants     not   only     manufactured    the    lead   pigment     but   also

controlled that pigment at the time it caused injury to children

in Rhode Island.”       Id. at 455; see also id. at 449 (“The party in

control of the instrumentality causing the alleged nuisance is

best    positioned      to    abate   it,    and,    therefore,    is    legally

responsible.”).

       Contrary to Defendants’ argument, the State’s nuisance case

here does not suffer this same infirmity.                   The Defendants are

alleged to have controlled the “nuisance-causing instrumentality”

— the MTBE-tainted gasoline — “at every step of the supply chain.”

(Compl. ¶ 237.)      They moved MTBE-tainted gasoline “from refineries

to pipelines to terminals . . . to retail stations,” which they

owned and where they “stored MTBE gasoline in underground storage

tanks.”    (Id.)       The complaint contends that a common manner in

which   MTBE    made    its    way    into   the    environment   was    through

foreseeable “releases, leaks, overfills, and spills” along this

Defendant-controlled supply chain.           (Id. ¶ 35.)      So whereas lead-

pigment manufacturers escaped nuisance liability for having passed

control of their product to landlords before it could do any

                                        24
damage, Lead Indus., 951 A.2d at 457, Defendants here controlled

their product right up until it seeped into the state’s water

table. 3         That is the contention, anyway, and what separates this

from the State’s case in Lead Industries.                  The nuisance claims

stay.

       F.        Trespass

       Rhode Island recognizes a cause of action for trespass, which

imposes      liability      for      intentionally   entering    the   property   of

another.          Newstone Dev., LLC v. E. Pac., LLC, 140 A.3d 100, 106

(R.I. 2016); Restatement (Second) of Torts § 158 (Am. Law Inst.

1965).       The State’s trespass claim attempts to hold Defendants

responsible for the MTBE that has allegedly entered waters and

property statewide.               (Compl. ¶¶ 5, 260–61.)         Defendants have

several objections to this.               Some the Court has already rejected

— that the State’s notice was inadequate under Federal Rule of

Civil Procedure 8, that the Defendants failed to exercise control

over       the    MTBE   when   it    allegedly   harmed   the   State’s   legally

protected interests — for reasons that need not be repeated.

       Defendants only original objection is that the State lacks

the possessory interest required to complain of a trespass to

polluted land and water it does not own.               See Restatement (Second)


       3
       Whether the State will be able through discovery to develop
facts supporting the allegations that Defendants were in control
of the MTBE-tainted gasoline at the time of the harm is a question
for later.
                                            25
of Torts § 157 (Am. Law Inst. 1965) (defining “possession” for

purposes of trespass liability).             And indeed the State is seeking

damages not only for the harm done to property it owns — which

Defendants admit is not vulnerable to the present criticism — but

for that to private property as well.              (Compl. ¶ 11.)         At first

blush, the State’s bid to base liability here on property it does

not possess seems to buck black-letter trespass law.                  The State

outmaneuvers this potential obstacle by bringing its case as parens

patriae.    (Id. ¶¶ 2, 14, 260.)

     A state may proceed parens patriae to protect its “quasi-

sovereign” interests, which are the “set of interests that the

State has in the well-being of its populace.”                  Alfred L. Snapp &

Son, Inc. v. P.R. ex rel. Barez, 458 U.S. 592, 602 (1982).                   These

interests    include   one   in   the   integrity     of   a    state’s    natural

resources.    See Snapp 458 U.S. at 604–05.          As parens patriae, the

Supreme Court has said, “the state has an interest independent of

and behind the titles of its citizens, in all the earth and air

within its domain.”      Georgia v. Tenn. Copper Co., 206 U.S. 230,

237 (1907).     “It has the last word as to whether its mountains

shall be stripped of their forests and its inhabitants shall

breathe pure air.”     Id.   In Tennessee Copper Company, for example,

the Court held that Georgia could maintain an action against copper

companies whose operations polluted the state’s air, despite the

fact that Georgia owned “very little of the territory alleged to

                                        26
be affected” and “elements that would be relied upon in a suit

between fellow-citizens as a ground for equitable relief [were]

wanting.”      Id. at 237–39.

      Likewise in Missouri v. Illinois, where the Court allowed

Missouri to sue Illinois for leaving sewage to flow down the

Mississippi River, thereby “poison[ing] the water supply of the

inhabitants of Missouri.”       180 U.S. 208, 243, 248 (1901).        “[I]f

the   health    and   comfort   of   the   inhabitants   of   a   state   are

threatened,” the Court wrote, “the state is the proper party to

represent and defend them.”      Id. at 241.    Closer in time and place,

the Rhode Island Superior Court found that the State had parens

patriae standing to pursue the lead-pigment manufacturers in tort

to avenge damage inflicted by them on the state’s children.               See

State v. Lead Indus. Ass’n, No. 99-5226, 2001 WL 345830, at *3–4

(R.I. Super. Ct. Apr. 2, 2001) (Silverstein, J.), rev’d on other

grounds, 951 A.2d at 435.            And even more recently, the New

Hampshire Supreme Court held that its state had “parens patriae

standing to bring contamination suits,” including for trespass,

“against the MTBE defendants on behalf of the residents of New

Hampshire.”      New Hampshire v. City of Dover, 891 A.2d 524, 527,

530 (N.H. 2006).      And for that reason, the court allowed the state

to recover damages for harm done by MTBE to privately owned wells.

New Hampshire v. Hess Corp., 20 A.3d 212, 215–16 (N.H. 2011).



                                      27
      Here, the State — properly proceeding as parens patriae — may

also protect its pseudo-sovereign interest in the welfare of its

citizens and integrity of its natural resources.                See Lead Indus.

Ass’n, 2001 WL 345830, at *4 (“[Q]uasi-sovereign interests include

a state’s interests in its citizens’ health, safety, and welfare

as well as in a healthful environment.”).           One way it may do so is

seeking   relief   for   the   invasion      of   its   citizens’    possessory

interests by MTBE in an action for trespass.               See New Mexico v.

Gen. Elec. Co., 467 F.3d 1223, 1243 n.30 (10th Cir. 2006) (noting

that the parens patriae doctrine provides “a state with standing

to sue for damages to a broader range of natural resources because

it does not require state ownership of such resources”).                  While

possessory interests are usually for individual owners themselves

to protect, when the harm to such interests is as widespread as

alleged in the State’s complaint, it counts as injury not just to

the   affected   individuals,    but    to   the   state   as    a   whole.   See

Missouri, 180 U.S. at 241 (“[S]ubstantial impairment of the health

and prosperity of the towns and cities of the state situated on

the Mississippi river, including its commercial metropolis, would

injuriously affect the entire state.”); see also Massachusetts v.

Bull HN Info. Sys., Inc., 16 F. Supp. 2d 90, 102 (D. Mass. 1998)

(allowing state to bring parens patriae suit where it had “alleged

conduct that has potentially wide-spread impacts . . . that [were]



                                       28
unlikely to be addressed fully if the controversy [was] cabined in

the realm of private litigation”).

     G.     Impairment of the Public Trust

     Defendants have a stronger argument when it comes to the

State’s cause of action brought pursuant to the public-trust

doctrine.     The State’s claim is that it can sue as trustee to

protect the corpus of a public trust that includes groundwater.

This claim fails:       the State’s portfolio of trust assets it

administers    for   public    benefit    does   not,   as   yet,   include

groundwater.    Rhode Island law is that the public-trust doctrine

stops at granting the State legal title to tidal lands below the

high-water mark.     Champlin’s Realty Assocs. v. Tillson, 823 A.2d

1162, 1165–67 (R.I. 2003).        Whatever the merits of extending the

doctrine, 4 Rhode Island — either through legislation or decisional

law — has yet to do so.       Cf., e.g., Vt. Stat. Ann. tit. 10, § 1390

(2008); In re Water Use Permit Applications, 9 P.3d 409, 447 (Haw.

2000); Hess Corp., 20 A.3d at 217.

     H.     Underground Storage Tank Financial Responsibility Act

     The State brings a claim under the Underground Storage Tank

Financial Responsibility Act (“USTFRA”).         1956 R.I. Gen. Laws §§




     4 See, e.g., Joseph L. Sax, Liberating the Public Trust
Doctrine from Its Historical Shackles, 14 U.C. Davis L. Rev. 185,
188–89 (1980); Jack Tuholske, Trusting the Public Trust:
Application of the Public Trust Doctrine to Groundwater Resources,
9 Vt. J. Envtl. L. 189, 226–31 (2008).
                                     29
46-12.9-1 to -12.        The Act created a fund to reimburse owners and

operators of underground tanks storing petroleum products (“USTs”)

for their efforts remediating leaks.             Id. §§ 46-12.9-4 to -5.         The

fund was initially supplied, and is from time to time replenished,

by the proceeds of a gas tax.            Id. § 46-12.9-11.       The USTFRA also

provides the State a couple ways to recoup money disbursed from

the fund.      Id. §§ 46-12.9-5(b)(3)–(4).

     The State here pursues both, seeking to restore the fund at

Defendants     expense    with   money    it    says    has   been   disbursed    to

investigate and remedy USTs that leaked MTBE.                  The facts alleged

support neither.         The first, established by section 46-12.9-

5(b)(3), allows the State to redeem fund money it spends cleaning

up UST leaks from a party who “fail[ed] to comply with an order of

the department to undertake such activities.”                 Because there is no

allegation the State ordered Defendants to remedy leaking USTs,

nor one that Defendants thereafter failed to comply, this avenue

of recovery is closed.

     The State runs into a different problem down the second

avenue.     Section 46-12.9-5(b)(4) creates a subrogation right for

the State to pursue “any responsible party, other than the owner

and/or operator, for all sums of money that the fund shall be

obligated to pay hereunder, plus reasonable attorneys’ fees and

costs of litigation.”       By “responsible party,” the Act means “the

person    or   persons    liable   for        release   of    petroleum   or     the

                                         30
remediation of a release.”       Id. § 46-12.9-3(11).    An “operator” is

“any person in control of, or having the responsibility for, the

daily operation of an underground storage-tank system.”            Id. § 46-

12.9-3(7).      And an “owner” is one who “holds exclusive or joint

title to, or lawful possession of, a facility or part of a

facility” storing petroleum products in USTs.         Id. § 46-12.9-3(8).

     A plain-language reding of this section of the statute, then,

is that if any non-owner/operators end up liable for the release

or remediation of MTBE-tainted gasoline leaked from USTs, they can

be on the hook for fund money spent cleaning it up.          See State v.

Santos, 870 A.2d 1029, 1032 (R.I. 2005) (“The plain statutory

language is the best indicator of legislative intent.”)            The State

can collect by asserting the subrogated rights of owners’ and

operators’ who, paid by the fund to cover the cost of their

remediation efforts, have claims against these non-owner/operator

third parties.     See U.S. Inv. & Dev. Corp. v. R.I. Dep’t of Human

Servs.,   606     A.2d   1314,   1317     (1992)   (“Subrogation    is   the

substitution of one person in the place of another with reference

to a lawful claim or right . . . .” (quotation marks omitted)).

     This avenue, too, is closed though:            the State asserts in

this case exclusively its own rights, not the ones of its de facto

insureds, and thus there can be no subrogation.            See Hawkins v.

Gadoury, 713 A.2d 799, 805 (R.I. 1998) (“An insurer’s claim by



                                     31
subrogation is derivative from that of the insured . . . .”

(quotation marks omitted)).

     I.      Water Pollution Act

     The State’s final claim is one under the Water Pollution Act

(“WPA”).      1956 R.I. Gen. Laws §§ 46-12-1 to -41.         This Act

asseverates     that   “[a]ny   person   who   shall   negligently   or

intentionally pollute groundwater shall be liable to any other

person who is damaged by that pollution.”        Id. § 46-12-21.     The

Defendants and the governmental subdivisions for whose benefit the

State brings this suit are persons under the WPA.         Id. § 46-12-

1(13).     The State has alleged that Defendants polluted waters in

the state.    See id. § 46-12-1(16)–(17) (defining “[p]olluting” as

“the causing of pollution” and “[p]ollution” as “the man made or

man induced alteration of the chemical, physical, biological, and

radiological integrity of water”).       And did so negligently and

intentionally.    See Restatement (Second) of Torts § 8A cmt. b (Am.

Law Inst. 1965) (“Intent is not . . . limited to consequences which

are desired. If the actor knows that the consequences are certain,

or substantially certain, to result from his act, and still goes

ahead, he is treated by the law as if he had in fact desired to

produce the result.”).     If the State can prove these allegations

— something it now has the chance to do — the Defendants will be

exposed to liability under the WPA.



                                   32
      J.        Personal Jurisdiction

      There is a final piece of business:                  Total Petrochemicals &

Refining USA, Inc., (“TPRI”) has moved (unsuccessfully) to dismiss

for lack of personal jurisdiction (ECF No. 88).                      The Fourteenth

Amendment’s        Due    Process       Clause   defines     the   outer   limit    of

jurisdiction in this case, see 1956 R.I. Gen. Laws § 9-5-33, and

it “requires only that in order to subject a defendant to a

judgment in personam, if he be not present within the territory of

the forum, he have certain minimum contacts with it such that the

maintenance of the suit does not offend traditional notions of

fair play and substantial justice,” Int’l Shoe Co. v. Washington,

326 U.S. 310, 316 (1945) (quotation marks omitted).

      The State alleges that TPRI introduced MTBE into the sequence

of   pipelines      and    storage      tanks    dedicated    to   the   delivery    of

gasoline to Rhode Island (see, e.g., Aff. of Bruce F. Burke ¶¶ 23–

27, ECF No. 94-1), and that this MTBE contributed to that polluting

the state, (see, e.g., Compl. ¶¶ 8–9).                  These contacts not only

relate     to    the     claims   the    State   has   against     TPRI,   they    also

“represent a purposeful availment of the privilege of conducting

activities in [Rhode Island].”                   Bluetarp Fin., Inc. v. Matrix

Constr. Co., 709 F.3d 72, 80–82 (1st Cir. 2013) (quotation marks

omitted).        In other words, the introduction of TPRI’s product to

the state was not “merely random, isolated, or fortuitous.” Hannon



                                            33
v. Beard, 524 F.3d 275, 284 (1st Cir. 2008) (quotation marks

omitted).

     This is not a case where a defendant placed its product in

“the stream of commerce” by selling it to a retailer who acted

unilaterally to sell it to the injured plaintiff.          J. McIntyre

Mach., Ltd. v. Nicastro, 564 U.S. 873, 887–89 (2011) (Breyer, J.,

concurring) (concluding there was no jurisdiction over foreign

manufacturer whose product reached New Jersey plaintiff through

sale from an independent distributor); see also Boit v. Gar-Tec

Prods., Inc., 967 F.2d 671, 679, 681–83 (1st Cir. 1992) (same

regarding domestic company whose product reached Maine plaintiff

through sale from national retailer).        The stream TPRI allegedly

utilized was one whose distributaries led straight to Rhode Island.

Cf. Asahi Metal Indus. Co. v. Superior Court of Cal., 480 U.S.

102, 112 (1987) (O’Connor, J., plurality opinion)

     Placing its product in that particular stream “indicate[d] an

intent or purpose” on the part of TPRI to serve the Rhode Island

market.   Id.; cf. J. McIntyre Mach., 564 U.S. at 889 (“[Plaintiff]

. . . has shown no specific effort by [defendant] to sell in [forum

state]”); Boit, 967 F.2d at 683 (“There is no evidence in the

record that [defendant] intended to serve the market in [forum

state]”).    TPRI   voluntarily   directed   its   allegedly   hazardous

product at Rhode Island, making it foreseeable that it would have

to defend litigation there if and when the harms risked by its

                                  34
conduct befell the State.               See Hannon, 524 F.3d at 284 (“The

purposeful     availment     requirement        .    .    .   is   based     upon    the

cornerstones    of    voluntariness       and       foreseeability.”        (quotation

marks omitted)); J. McIntyre Mach., 564 U.S. at 889 (“‘[T]he

volume, the value, and the hazardous character’ of a good may

affect the jurisdictional inquiry . . . .” (quoting Asahi Metal

Indus., 480 U.S. at 122 (Stevens, J., concurring)).

      Furthermore,      jurisdiction       over      TPRI     in   Rhode    Island    is

eminently reasonable:        TPRI has not shown that litigating in Rhode

Island would be unusually burdensome; Rhode Island has a special

interest in pursuing relief in courts conveniently located in the

state; and trying its case against TPRI with other parties the

State alleges have similarly harmed it seems a most economical use

of judicial resources.        See Ticketmaster–N.Y., Inc. v. Alioto, 26

F.3d 201, 209–11 (1st Cir. 1994) (noting that these considerations

are relevant to analysis of whether exercise of jurisdiction is

reasonable, that “[t]he forum state has a demonstrable interest in

exercising jurisdiction over one who causes tortious injury within

its   borders,”      and    that   “an     especially          strong      showing    of

reasonableness    may      serve   to    fortify      a   borderline       showing    of

relatedness    and    purposefulness.”);            see   also     Wash.,    Dep’t    of

Revenue v. WWW.Dirtcheapcig.com, Inc., 260 F. Supp. 2d 1048, 1053

(W.D. Wash. 2003) (finding in a suit by Washington’s Department of



                                          35
Revenue against out-of-state defendant that the “State has a high

level of interest in adjudicating this dispute.”).

III. Conclusion

     Defendants’ Motion to Dismiss (ECF No. 91) is GRANTED IN PART

AND DENIED IN PART:   the State may proceed to discovery on all its

claims except for those arising under the public-trust doctrine

and the USTFRA.   This includes those against TPRI, whose Motion to

Dismiss (ECF No. 88) is DENIED.

IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: December 11, 2018




                                  36
